<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  UNITED STATES COURT OF APPEALS <br>                      FOR THE FIRST CIRCUIT <br>                       ____________________ <br> <br>No. 97-1738 <br> <br>               BETHLEHEM STEEL EXPORT CORPORATION, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>               REDONDO CONSTRUCTION CORP., ET AL., <br> <br>                      Defendants, Appellees. <br> <br>                       ____________________ <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>         [Hon. Daniel R. Domnguez, U.S. District Judge] <br> <br>                       ____________________ <br> <br>                              Before <br> <br>                     Torruella, Chief Judge, <br> <br>                  Bownes, Senior Circuit Judge, <br> <br>                    and Stahl, Circuit Judge. <br> <br>                      _____________________ <br> <br>    Juan A. Ramos-Daz, for appellant. <br>    Javier A. Morales-Ramos, for appellee American International <br>Insurance Company of Puerto Rico. <br>    Stuart A. Weinstein-Bacal, with whom David C. Indiano and <br>Indiano, Williams & Weinstein-Bacal, were on brief for appellee <br>Redondo Construction Corp. <br> <br> <br>                       ____________________ <br> <br>April 3, 1988                    <br>                       ____________________

          TORRUELLA, Chief Judge.  Plaintiff Bethlehem Steel Export <br>Corporation ("Bethlehem") seeks to recover on a construction <br>payment bond executed by defendants Redondo Construction <br>Corporation ("Redondo") and its surety, American International <br>Insurance Company of Puerto Rico ("American International"), <br>pursuant to Law 388, P.R. Laws Ann. tit. 22,  47 et seq., which <br>requires every public works contractor to post a bond to secure the <br>payment of materials used by the general contractor and <br>subcontractors. <br>          Redondo, the principal contractor for the construction of <br>a portion of the Expreso de Diego, P.R. Highway 22, between <br>Barceloneta and Manat ("Expreso de Diego"), Puerto Rico, paid <br>Transcontinental Steel Company ("Transco") in full for steel <br>Transco had acquired from Bethlehem.  On defendants' renewed motion <br>for summary judgment, the district court found that Transco was not <br>a subcontractor, but rather a mere material supplier to Redondo <br>during the construction of the Expreso de Diego.  Accordingly, the <br>district court determined that Bethlehem was not entitled to <br>protection under Law 388 for certain materials supplied to Transco.  <br>We affirm. <br>                          I.  BACKGROUND     In October 1990, Redondo entered into a written contract <br>with the Puerto Rico Highway Authority for the construction of the <br>Expreso de Diego.  Redondo and its bonding company, American <br>International, executed and delivered to the Highway Authority a <br>construction payment bond pursuant to Law 388, which was modeled <br>after the Miller Act, 40 U.S.C.  270, et seq.  Thereafter, Transco <br>supplied Redondo with the structural steel required for the <br>construction project.  Redondo paid Transco in full for the steel.  <br>Transco had originally acquired the fabricated steel from <br>Bethlehem, but it went bankrupt and failed to pay Bethlehem for the <br>steel.  Bethlehem seeks payment for the steel under the bond <br>executed by Redondo and American International in accordance with <br>Law 388.  The primary issue on appeal is whether Transco was a <br>subcontractor of Redondo, thus entitling Bethlehem to the <br>protection of Law 388, or simply a material supplier to Redondo, <br>which would leave Bethlehem without recourse to the bond. <br>          Prior to filing the renewed motion for summary judgment <br>before us, defendants had sought summary judgment on two different <br>occasions, but both times Judge Juan M. Prez-Gimnez had denied <br>the motions.  The case was reassigned to Judge Daniel R. Domnguez <br>and, after further discovery, the district court referred <br>defendants' renewed motion for summary judgment to a magistrate <br>judge.  The magistrate judge recommended granting summary judgment <br>in favor of defendants.  The district court reached the same <br>conclusion as the magistrate judge, although on different grounds.  <br>The district court determined that Transco was merely a material <br>supplier, and hence Bethlehem was not entitled to protection under <br>Law 388. Bethlehem appeals. <br>                         II.  DISCUSSION     We review de novo a district court's grant of summary <br>judgment.  See Pine Tree Med. Assoc. v. Secretary of HHS, 127 F.3d <br>118, 120 (1st Cir. 1997). <br>          A.   Definition of "Subcontractor" Under Law 388 <br>          As a threshold matter, we agree with the district court <br>that, although Law 388 was modeled after the federal Miller Act, it <br>differs from the federal statute in one crucial respect:  Puerto <br>Rico's legislation, unlike the Miller Act, expressly defines the <br>term "subcontractor."  According to the official English <br>translation of Law 388, "'subcontractor' -- includes any person or <br>persons who, as independent contractors, do any part of the work <br>awarded to the contractor."  P.R. Laws Ann. tit. 22,  58 (official <br>translation).  The original Spanish version reads, <br>"'[s]ubcontratista' -- incluye a cualquier persona o personas que, <br>como contratista independiente, ejecute cualquier parte de la obra <br>adjudicada al contratista."  P.R. Law Ann. tit. 22,  58. <br>          Bethlehem argues that the district court erroneously <br>relied on the official translation of "ejecute cualquier parte de <br>la obra," and read the phrase as "do any part of the work."  <br>According to Bethlehem, such a reading does not comport with the <br>meaning of "execute," the literal translation of "ejecute," and of <br>"work" as defined in Black's Law Dictionary (6th ed. 1990).  <br>Bethlehem contends that, if the district court had adopted this <br>intended meaning of the phrase, it would have found that Transco <br>did fall within Law 388's definition of subcontractor.  We reject <br>Bethlehem's argument outright. <br>          As the district court noted, the operative word in the <br>definition of subcontractor is the word "obra," translated as <br>"work."  The statute explicitly defines "work" as "any <br>construction, reconstruction, alteration, extensions, or <br>improvements, made under a contract awarded to a contractor by the <br>Commonwealth of Puerto Rico."  P.R. Laws Ann. tit. 22,  58 <br>(official translation).  Thus, we need not turn to Black's Law <br>Dictionary or any other secondary source to determine the meaning <br>of the term.  We can simply look to the definition in the statute.  <br>The record reflects that Redondo paid Transco not only to supply <br>the steel, but also to unload it off the docks onto flatbed <br>trailers for delivery to the construction site.  Bethlehem avers <br>that, for logistical reasons, Transco did not unload the steel onto <br>flatbed trucks, but rather placed it directly onto the docks.  <br>However, even assuming arguendo that Transco did unload the steel <br>onto Redondo's trucks, the labor involved in completing the <br>delivery of construction materials is not considered "work" under <br>Law 388.  Transco did not make "any construction, reconstruction, <br>alteration, extensions, or improvements," id., under Redondo's <br>general contract with the Highway Authority.  Consequently, under <br>Law 388, Transco was a mere materials supplier to Redondo rather <br>than a subcontractor. <br>          B.   District Court's Earlier Rulings <br>          Bethlehem argues that Judge Domnguez committed <br>reversible error in failing to follow Judge Prez-Gimnez' prior <br>rulings on Redondo and American International's motions for summary <br>judgment.  In short, Bethlehem's contention is that the district <br>court's prior rulings constitute the "law of the case."  However, <br>"[i]n this circuit the 'law of the case' doctrine has not been <br>construed as an inflexible straightjacket that invariably requires <br>rigid compliance with the terms of the mandate."  Northeast Util. <br>Serv. Co. v. FERC, 55 F.3d 686, 688 (1st Cir. 1995).  We do not <br>find the "law of the case" doctrine to preclude any reconsideration <br>of an issue already settled.  See Prez-Ruiz v. Crespo-Guilln, 25 <br>F.3d 40, 42 (1st Cir. 1994).  Even if the doctrine posed an <br>absolute bar to reconsideration, in the instant case, the denial of <br>the summary judgment motions do not constitute the law of the case.  <br>See id. ("[i]nterlocutory orders, including denials of motions to <br>dismiss, remain open to trial court reconsideration, and do not <br>constitute the law of the case").  Accordingly, Judge Domnguez did <br>not err in granting appellees' renewed motion for summary judgment <br>once he was assigned the case. <br>                        III.  CONCLUSION <br>          For the foregoing reasons, we affirm the opinion and <br>order of the district court.</pre>

</body>

</html>